Citation Nr: 1548271	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left ulnar nerve disability, to include as secondary to service-connected traumatic amputation of the fourth and fifth fingers of the left hand. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1987 to July 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from February 2012 and August 2012 rating decisions in which the RO denied service connection for a left ulnar nerve disability.  The Veteran filed a notice of disagreement (NOD) with the RO's decisions in November 2012.  The RO issued a statement of the case (SOC) in April 2014 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the instant appeal.  The Virtual VA and VBMS files contain treatment records from VA Medical Center (VAMC) in Huntington, Kentucky dated through May 2014.  The remaining documents in both files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

The Veteran contends that his left ulnar nerve disability is related to the service-connected amputation of the left fourth and fifth fingers, sustained while working as a mechanic on active duty.  

The Veteran's July 1987 pre-enlistment examination report notes that  the Veteran's upper extremities were found to be normal.  Service treatment records (STRs) document that in February 1991, the Veteran sustained a left hand injury in which his left hand was caught in a pulley and that his left fourth and fifth fingers were amputated as a result.  A March 1991 STR notes that the Veteran reported "radiating pain down the ulnar aspect of the arm."  The claims file does not contain a separation examination report.  Post-service treatment records reflect complaints of pain and weakness in the left hand.  The Veteran underwent left ulnar surgery in July 2010.  While the Veteran was diagnosed with left ulnar neuropathy in October 2006, subsequent electromyography/nerve conduction (EMG/NCS) studies of the Veteran's left upper extremity in January 2011 and May 2012 showed no evidence of ulnar neuropathy.  

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on the basis of aggravation.  See 71 Fed. Reg. 52, 744-47 (Sept. 7, 2006). 

At the outset, the Board notes that no medical opinion concerning the matter of the Veteran's entitlement to service connection for a left ulnar nerve disability on a direct basis has been specifically sought or received in this case.  Moreover, 
although the record includes an opinion from a VA examination addressing the matter of secondary service connection, the Board finds that the opinion is inadequate to resolve this aspect of the claim.

The Veteran was afforded a VA examination in November 2011.  The examiner diagnosed the Veteran with a mild left ulnar neuropathy.  The VA examiner opined that the Veteran's left ulnar nerve disability was less likely as not (less than 50 percent probability) a result of his service-connected traumatic amputation of the left fourth and fifth fingers.  As rationale, the VA examiner stated that the Veteran's medical providers found that the left ulnar nerve disability was caused by a "band at the ulnar tunnel at the elbow."  This appears to refer to a July 2010 surgical procedure involving a "band" in the left ulnar area.    

Notably, it is not clear whether the November 2011 examiner's opinion was based on full consideration of all pertinent evidence, nor did the examiner offer adequate rationale for the opinions expressed. Prior to the July 2010 left ulnar surgery, the Veteran's treating VA physician noted that if the surgery which was intended to release the left ulnar tunnel at the elbow did not improve the pain in the Veteran's left hand, then the "original inj[ury]" was the likely source of the claimed left ulnar nerve disability.  In subsequent VA treatment notes, the Veteran reported that he felt no improvement in his left hand after the surgery.  The November 2011 VA examiner did not comment on this significant evidence, and it is unclear whether such was considered.  

Furthermore, while the November 2011 VA examiner found that the Veteran's left ulnar nerve disability was not a result of his service-connected amputation, he did not address whether the left ulnar nerve disability was aggravated by the Veteran's service-connected amputation of the left fourth and fifth fingers.  Additionally, a March 1991 STR notes the Veteran's complaint of "radiating pain down the ulnar aspect of the arm."  However, the VA examiner did not provide an opinion as to whether the left ulnar nerve disability was related to the Veteran's active military service on a direct basis, to include the February 1991 injury to the Veteran's left hand.  

Moreover, clarification is required regarding the diagnosis of a current disability.  The November 2011 VA examiner diagnosed the Veteran with mild left ulnar neuropathy and noted a previous diagnosis of such in 2006.  At the same time, the examiner stated that the findings of a January 2011 left upper extremity EMG/NCS study were normal.  The examiner did not clearly explain whether there had ever been a diagnosis at any time shortly prior to, or at the time of, the  filing the claim or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet.App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet.App. 289, 294 (2013).  As such further medical findings in this regard are warranted.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Under these circumstances, the Board finds that further medical findings/opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete,  clearly-stated rationale-are  needed to resolve the claim for service connection for left ulnar nerve disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the AOJ should arrange to obtain an addendum opinion from the physician who evaluated the Veteran in November 2011, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, the claims file currently includes treatment records from the Huntington VAMC dated through May 2014.  Thus, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet.App. 611 (1992).  Hence, the AOJ should obtain from the Huntington VAMC and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2014, following the procedures prescribed in 38 C.F.R. § 3.159(c)  as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1..   Undertake appropriate action to obtain and associate with the claims file any of the Veteran's outstanding service medical records, to include his separation examination report.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Huntington VAMC all relevant,
outstanding records of evaluation and/or treatment of 
the Veteran dated since May 2014.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the
claims file. 

3. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken

5. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the November 2011 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should identify any current left ulnar nerve disability, present currently or present  at any time pertinent to the February 2011 claim, to include left ulnar neuropathy noted in the Veteran's VA treatment records.  

In addressing the above, the examiner should consider the normal findings pertaining to the left upper extremity noted in reports interpreting the January 2011 and May 2012 EMG/NCS studies, as well as the diagnoses of left ulnar neuropathy in October 2006 and November 2011.   

Then, with respect to each such diagnosed disability, the examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during service or is otherwise medically related to service ( specifically noting consideration of the March 1991 STR noting the Veteran's complaint of "radiating pain down the ulnar aspect of the arm" after the February 1991 injury to his left hand); or, if not

(b) was caused OR is  aggravated (worsened beyond the natural progression) by his service-connected amputation of the left fourth and fifth fingers (specifically noting the March 2010 treatment note in which the Veteran's treating VA physician indicated that if the July 2010 left ulnar tunnel release surgery did not relieve the pain in the Veteran's left hand, then the "original inj[jury]" was the likely source of the pain).  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation.

In rendering each requested opinion, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay evidence-to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  

All examination findings and testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority is warranted.
 
7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


